IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :            No. 2695 Disciplinary Docket No. 3
                                :
                Petitioner      :            No. 72 DB 2019
                                :
           v.                   :            Attorney Registration No. 312859
                                :
RHASHEA LYNN HARMON,            :            (Philadelphia)
                                :
                Respondent      :




                                        ORDER

PER CURIAM
      AND NOW, this 13th day of July, 2020, upon consideration of the Report and

Recommendations of the Disciplinary Board, Rhashea Lynn Harmon is disbarred from

the practice of law in this Commonwealth. Respondent shall comply with all the provisions

of Pa.R.D.E. 217 and shall pay costs to the Disciplinary Board. See Pa.R.D.E. 208(g).